J-S59002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: H. S., A MINOR                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
APPEAL OF: M. S., MOTHER
                                                      No. 1047 EDA 2017


                Appeal from the Order Entered February 21, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0000158-2017


IN THE INTEREST OF: B. S. JR., A                  IN THE SUPERIOR COURT OF
MINOR                                                   PENNSYLVANIA

APPEAL OF: M. S., MOTHER
                                                      No. 1048 EDA 2017


                Appeal from the Order Entered February 21, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0000159-2017


BEFORE: BENDER, P.J.E., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                    FILED NOVEMBER 07, 2017

        M.S. (Mother) appeals from the February 21, 2017 orders that granted

the petitions filed by the Philadelphia Department of Human Services (DHS),

requesting the adjudication of dependency of H.S. (Child 1), born in January

of 2016, and B.S., Jr. (Child 2), born in October of 2012.1 After review, we

affirm.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 This Court consolidated these two appeals sua sponte by order filed on
April 2, 2017.
J-S59002-17



   On appeal, Mother presents the following two issues for our review:

   1. Did the [t]rial judge rule in error that the Philadelphia City
      Solicitor’s Office meant [sic] its burden of proof that the
      child[ren] should be adjudicated dependent under 42 Pa.C.S. [§]
      6302?

   2. Did the judge rule in error that the children be committed to the
      Department of Human Services?

Mother’s brief at 3.

      Our standard of review for dependency cases is as follows:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      Section 6302 of the Juvenile Act defines a dependent child, in part, as

a child who

      (1)     is without proper parental care or control, subsistence,
              education as required by law, or other care or control
              necessary for his physical, mental, or emotional health, or
              morals. A determination that there is a lack of proper
              parental care or control may be based upon evidence of
              conduct by the parent, guardian or other custodian that
              places the health, safety or welfare of the child at risk,
              including evidence of the parent’s, guardian’s or other
              custodian’s use of alcohol or a controlled substance that
              places the health, safety or welfare of the child at risk;

42 Pa.C.S. § 6302(1).

      In In re G., T., 845 A.2d 870 (Pa. Super. 2004), we stated:




                                      -2-
J-S59002-17


      The question of whether a child is lacking proper parental care or
      control so as to be a dependent child encompasses two discrete
      questions: whether the child presently is without proper parental
      care and control, and if so, whether such care and control are
      immediately available.

Id. at 872 (internal quotations and citations omitted). “The burden of proof

in a dependency proceeding is on the petitioner to demonstrate by clear and

convincing evidence      that a   child   meets that   statutory   definition of

dependency.” Id.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive opinion authored by the Honorable

Joseph Fernandes of the Court of Common Pleas of Philadelphia County, filed

on May 24, 2017.         We conclude that Judge Fernandes’s well-reasoned

opinion correctly disposes of the issues raised by Mother in these appeals

and we discern no abuse of discretion or error of law. Accordingly, we adopt

Judge Fernandes’s opinion as our own and affirm the February 21, 2017

orders on that basis.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2017



                                      -3-
J-S59002-17




              -4-